RUDKIN, Circuit Judge.
I dissent. The conclusion of the majority must be sustained, if sustainable at all, on one of two theories: Eirst, that, in addition to the void indictment before this court on the former writ of error, there lurked some place in the records of the court below a valid indictment; or, second, that that court now has power to make a valid indictment out of a void one. Either conclusion is, in my opinion, utterly - inconsistent with the language of the Supreme Court in Ex parte Bain, 121 U. S. 1, 7 S. Ct. 781, 30 L. Ed. 849. Let us turn again to the opinion in that case. Mr. Justice Miller said:
“It only remains to consider whether this change in the indictment deprived the court of the power of proceeding to try the petitioner and sentence him to the imprisonment provided for in the statute. We have no difficulty in holding that the indictment on which he was tried was no indictment of a grand jury. The decisions which we have already referred to, as well as sound principle, require us to hold that after the indictment was changed it was no longer the indictment of the grand jury who presented it.”
And again:
“It is of no avail, under such circumstances, to say that the court still has jurisdiction of the person and of the crime; for, though it has possession of the person, and would, have jurisdiction of the crime, if it were properly presented by indictment, the jurisdiction of the offense is gone, and the court has no right to proceed any further in the progress of the case for want of an indictment. If there is nothing before the court which the prisoner, in the language of the Constitution, can be 'held to answer/ he is then entitled to be discharged so far as the offense originally presented to the court by the indictment is concerned. The power of the court to proceed to try the prisoner is as much arrested as if the indictment had been dismissed or a nolle prosequi had been entered.”
This language leads to one conclusion, and to one conclusion only; that is, that the changed indictment was the only indictment left in the ease, and that the changed indictment was no indictment at all. If this is not true, how could it be said that jurisdiction of the offense was gone, that there was nothing before the court which the prisoner, in the language of the Constitution, could be .held to answer, and that the power of the court to proceed to try the prisoner was as much arrested as if the indictment had been dismissed or a nolle prosequi had been entered. - The question itself is of no general importance, because the rule that a court cannot change an indictment returned by a grand jury, without legislative authority is as old as the grand jury system itself, and is so generally understood that questions of this kind seldom arise. All will readily concede that a material change cannot be made and an immaterial change can serve no pur*865pose, except to jeopardize or defeat an otherwise proper conviction. It was the plain duty of the prosecuting officer to resist any such change as was here made, and, if he failed in this, it was the plain duty of the court to protect its own records.
The writ should issue as prayed.